DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.

Response to Amendment
Applicant has submitted amendments on 03/08/2021. Claim 16 has been amended. Claim 21 has been cancelled and claim 33 has been introduced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 16-17 and 21-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marchione (US PUB. 20180193959).
Regarding claim 16, Marchione teaches A method of operating an apparatus for additively manufacturing three-dimensional objects (0009 lines 6-9, "The 3-D printer may include a laser configured to selectively heat the powdered material, to form the object, in a series of layer-wise iterations", A 3-D printer additively manufactures 3-D objects.), the method comprising: 
automatically and repeatedly determining at least one process parameter of an apparatus for additively manufacturing three-dimensional objects based on a machine-implemented determination routine (0031 lines 9-15, "the parameters received by or derived by the calibration input module 42 include a laser power 62 ("P") of the laser 18, a laser spot area 64 ("A") of a laser beam generated by the laser 18…”, 0025 “the controller 16 may include and/or execute a calibration input module 42, which determines values for 3-D printing and/or material-based parameters, from which calibration of the 3-D printer 14 may be derived and/or determined.” Fig. 6 0016, All of the mentioned parameters make up part of the process parameter of the apparatus. These are automatically determined. It is done repeatedly since as shown in fig 6 and 0016 this step is done multiple times for the one or more objects being manufactured.); 
storing automatically and repeatedly determined instances of the at least one process parameter (0029 lines 16-18 “The calibration data storage 54 may be any machine readable medium on which calibration data may be stored”); 
automatically evaluating the stored instances of the at least one process parameter with respect to at least one evaluation criterion (0037 lines 18-21, “keeping the energy density 70 substantially unchanged, while the other parameters 61 can be altered, so long as the energy density 70 remains constant", 0029 lines 16-18 “The calibration data storage 54 may be any machine readable medium on which calibration data may be stored”, Energy ;
wherein the at least one process parameter comprises a key performance parameter from which a current calibration status of the apparatus can be derived (0037 lines 1-4, “calibration instructions determined by the calibration instructions module 52 are based, at least, on an energy density ("E") 70 that is required for the ideal build for the object”, 
Calibration instructions and therefore parameters are determined based on the energy density required for the build. Therefore, energy density is a key performance parameter.); 
and automatically and repeatedly determining the at least one process parameter based at least in part on at least one initiation parameter (0008 “The method may further include determine an energy density necessary for the ideal build…method may further include determining calibration instructions for calibrating the 3-D printer based, at least, on the energy density and calibrating the 3-D printer based, at least, on the calibration instructions”, Fig. 6 0016, Energy density information is the initiation parameter. Energy density information is used for the determining of calibration information as shown in 0008. Calibration information is a process parameter. This step is done automatically since the system is determining these parameters and repeatedly as shown in 0016 since these steps are done for all the future workloads.), wherein the at least one initiation parameter comprises a current and/or future work load of the apparatus (0008 “The method may further include determine an energy density necessary for the ideal build…method may further include determining calibration instructions for calibrating the 3-D printer based, at least, on the energy density and calibrating the 3-D printer based, at least, on the calibration instructions”, 0031 lines 9-15, "the parameters received by or derived by the calibration input module 42 include a laser power 62 ("P") of the laser 18, a laser spot area 64 ("A") of a laser beam generated by the laser 18…”, 0025 “the controller 16 may include and/or execute a calibration input module 42, which 

	Regarding claim 17, Marchione teaches the method of claim 16. 
Marchione further teaches wherein the key performance parameter directly affects a manufacturing process performed on the apparatus (0037 lines 1-4, “calibration instructions determined by the calibration instructions module 52 are based, at least, on an energy density ("E") 70 that is required for the ideal build for the object”, Calibration instructions and therefore parameters are determined based on the energy density required for the build. Therefore, energy density is a key performance parameter.)

Regarding claim 22, Marchione teaches the method of claim 16, 
wherein the at least one initiation parameter comprises at least one of the following parameters: 
a time parameter relating to a time interval between two automated determinations of the at least one process parameter, wherein the time parameter being daily or weekly or monthly; or 
an incident parameter dependent on at least one process step, wherein the incident parameter occurring at the beginning and/or the end of a manufacturing process and/or at a tool change, and/or an operator input (0037 “Any calibration instructions determined by the calibration instructions module 52 are based, at least, on an energy density ("E") 70 that is required for the ideal build for the object...keeping the energy density 70 substantially unchanged, while the other parameters 61 can be altered, so long as the energy 

Regarding claim 23, Marchione teaches the method of claim 16, comprising: 
Marchione further teaches automatically adjusting the at least one process parameter based at least in part on the automatically evaluated stored instances of the at least one process parameter (0029 “calibration data may be stored for future use in 3-D printing operations”, 0043 “calibration output sub-module 76 may provide calibration data…which may use said data and/or instructions to generate control commands to alter parameters 61 to calibrate the 3-D printer 16”)

Regarding claim 24, Marchione teaches The method of claim 16, wherein the process parameter comprises at least one of the following parameters: 
Marchione further teaches an irradiation parameter comprising a spot size and/or a scanning speed and/or a beam power and/or a wavelength and/or a focal length and/or a positioning accuracy (0037 lines 11-14, “" The energy density 70 may be based on, at least, the power level 62, the laser spot area 64, the transverse speed 69, the bead overlap, and the build layer thickness 68.", The process parameter includes laser spot area which corresponds to spot size.); 
a moving speed of at least one component of the apparatus; or, 
a positioning accuracy.

Regarding claim 25, Marchione teaches The method of claim 16.
Marchione further teaches wherein a calibration status of the apparatus is evaluated dependent on the at least one determined process parameter and at least one reference parameter (0037 lines 18-21, “keeping the energy density 70 substantially unchanged, while the other parameters 61 can be altered, so long as the energy density 70 remains constant", The calibration status is determined on whether or not the determined process parameter, the energy density, remains unchanged. The constant value of the energy density is the reference parameter.)

Regarding claim 26, Marchione teaches The method of claim 16. 
Marchione further teaches wherein the at least one process parameter and/or the at least one evaluated calibration status are stored in a storage unit (0029 lines 16-18 “The calibration data storage 54 may be any machine readable medium on which calibration data may be stored”, process parameters are part of the calibration data and thus are stored in the calibration data storage.)

Regarding claim 29, Marchione teaches the method of claim 16, comprising: Marchione further teaches determining at least one preset defining the at least one process parameter to be determined (0007 second column lines 14-25, "controller, including a processor, configured to determine an energy density for an ideal build” 0037 lines 1-4 “calibration instructions...are based at least on an energy density that is required for the ideal build for the object”, The energy density that is found to be required for this object in order to have the ideal build is the preset. The actual energy density that the apparatus has is the determined process parameter.), the at least one process parameter to be adjusted (0043 “calibration output sub-module 76 may provide calibration data…which may use said data , or the at least one initiation parameter.

Regarding claim 30, Marchione teaches the method of claim 29.
Marchione further teaches wherein the preset defines at least one tolerance limit for the at least one process parameter (0037 lines 14-15, “keeping the energy density 70 substantially unchanged”, there is a tolerance limit to the process parameter, the energy density, to make sure the value of the process parameter is an acceptable range of the preset energy density value.)

Regarding claim 31, Marchione teaches The method of claim 29.
Marchione further teaches wherein multiple presets are provided, and wherein a preset can be selected dependent on the manufacturing process (0037 lines 1-4 “calibration instructions...are based at least on an energy density that is required for the ideal build for the object”, 0037 line 16 “so long as the energy density 70 remains constant”; Each object made has its own determined preset parameter, the energy density, that is best suited for that object. This preset differs for each different object to be manufactured and thus is dependent on the manufacturing process).

Regarding claim 32, Marchione teaches the method of claim 16, comprising: 
Marchione further teaches initiating the determination routine or the calibration routine based on the initiation parameter (0007 second column lines 14-25, "controller, including a processor, configured to determine an energy density for an ideal build….controller may further be configured to determine calibration instructions for calibrating one or both of the power source…based… on energy density...and execute, after calibration, toolpath instructions to form the object."; Initiation parameter is determining the energy density for an ideal build. ; 
automatically setting the apparatus in a determination mode (0037 lines 1-4, “calibration instructions determined by the calibration instructions module 52 are based, at least, on an energy density ("E") 70 that is required for the ideal build for the object”, The calibration module automatically determines calibration instructions, thus it is automatically in a determination mode.); 
determining at least one process parameter (0037 lines 1-4, “calibration instructions determined by the calibration instructions module 52 are based, at least, on an energy density ("E") 70 that is required for the ideal build for the object”, The energy density is the process parameter that has been determined on basis of a machine implemented determination routine.); 
storing the at least one determined process parameter (0029 lines 16-18 “The calibration data storage 54 may be any machine readable medium on which calibration data may be stored”, process parameters are part of the calibration data and thus are stored in the calibration data storage.); 
evaluating a calibration status (0037 lines 18-21, “keeping the energy density 70 substantially unchanged, while the other parameters 61 can be altered, so long as the energy density 70 remains constant", The calibration status is evaluated on whether or not the determined process parameter, the energy density, remains unchanged.); and, 
adjusting at least one process parameter dependent on the calibration status (0037 lines 18-21, “keeping the energy density 70 substantially unchanged, while the other parameters 61 can be altered, so long as the energy density 70 remains constant", 0007 second column lines 14-25, "controller, including a processor, configured to determine an energy density for an ideal build” 0037 lines 1-4 “calibration instructions...are based at least on 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marchione (US PUB. 20180193959) in view of SOC3D (NPL “HowTo Calibrate, Tune and Fine Tune your printer and filament”, May 2016).

Regarding claim 18, Marchione teaches the method of claim 16, wherein the at least one evaluation criterion relates to a long-term behavior of the at least one process parameter (0037 “Any calibration instructions determined by the calibration instructions module 52 are based, at least, on an energy density ("E") 70 that is required for the ideal build for the object…keeping the energy density 70 substantially unchanged, while the other parameters 61 can be altered, so long as the energy density 70 remains constant", Long term corresponds to the time it takes to build time of the object. The energy density which as shown above is an evaluation criterion related to a long term process parameter(s).)
However, Marchione does not teach wherein the long-term behavior comprises a period of at least one month.
wherein the long-term behavior comprises a period of at least one month (under step 4, “Step 4.5: PID tune your bed and hotend. Before and after you calibrate temperatures and any time you change a fan or move something or a season changes.” Tuning of the 3D printer is shown for seasonal changes. Seasons correspond to at least one month as is known in the art.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the 3D printer calibration based on energy density teachings of Marchione with the temperature and seasonal calibration teachings of SOC3D because SOC3D is also in the field of calibrating 3D printers and because SOC3D teaches a means for calibration based on season and temperature so as “to keep your temperature fluctuations to a minimum.” (Step 4.5) which would help in achieving the overall result of “better prints” (second paragraph).

Regarding claim 19, Marchione and SOC3D teach the method of claim 16.
SOC3D further teaches wherein the at least one evaluation criteria comprises an ambient influence relating to climate changes over one or more seasons of a year (under step 4, “Step 4.5: PID tune your bed and hotend. Before and after you calibrate temperatures and any time you change a fan or move something or a season changes.” The parts of the 3D printer are tuned for seasonal changes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the 3D printer calibration based on energy density teachings of Marchione with the temperature and seasonal calibration teachings of SOC3D because SOC3D is also in the field of calibrating 3D printers and because SOC3D teaches a means for calibration based on season and temperature so as “to keep your temperature fluctuations to a minimum.” (Step 4.5) which would help in achieving the overall result of “better prints” (second paragraph).
the method of claim 19.
SOC3D further teaches wherein the ambient influence comprises an ambient temperature and/or an ambient humidity (under step 4, “Step 4.5: PID tune your bed and hotend. Before and after you calibrate temperatures and any time you change a fan or move something or a season changes.” By calibrating for seasonal changes, this is also calibrating for ambient temperature since as known in the art, seasonal changes come with temperature changes.)

Claim 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchione (US PUB. 20180193959) in view of Tobia et al (US PUB. 20190329500, herein Tobia). 

Regarding claim 27, Marchione teaches the method of claim 16. 
Marchione further teaches wherein the calibration status is stored (0029 lines 14-18, “The calibration data storage 54 may be any machine readable medium on which calibration data may be stored for future use in 3-D printing operations”, calibration status is calibration data.) [and evaluated over a defined period of time], and wherein a change of the at least one process parameter and/or the calibration status over the defined period is evaluated (0040 “an ideal build is configured for a specific power 62 and traverse speed 69. However, when switching to a different machine incapable of achieving said transverse speed 69 but only a new transverse speed, the power level 62 may then be altered…the resultant energy density 70…is substantially similar to the original energy density 70.”, Using the same ideal build means that the actions taking place are within the same defined period of time. The process parameter, in this case traverse and power level, for the ideal build are changed to meet the abilities of the new machine.)
While Marchione teaches calibration status is stored, Marchione does not explicitly teach and evaluated over a defined period of time.
wherein the calibration status is stored (taught by Marchione as shown above) and evaluated over a defined period of time (0110 “According to an example embodiment, the additive manufacturing system 202 may perform a closed loop calibration method that includes measuring a 3D object being produced by the system before and after various processing stages of the plurality of processing stages 222.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the 3D printer calibration based on energy density teachings of Marchione with the calibration techniques of Tobia because both references are directed towards additive manufacturing calibration methods and because Tobia calibration techniques improve the fabrication 3D objects on an object by object basis (0050). 

Regarding claim 28, Marchione teaches the method of claim 27.
Tobia further teaches wherein at least two calibration statuses are evaluated in corresponding parts of the period of time (0110 “According to an example embodiment, the additive manufacturing system 202 may perform a closed loop calibration method that includes measuring a 3D object being produced by the system before and after various processing stages of the plurality of processing stages 222.”)

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Marchione (US PUB. 20180193959) in view of Perez et al (US PUB.20150045928, herein Perez). 

Regarding claim 33, Marchione teaches the method of claim 16.
Marchione does not teach wherein automatically and repeatedly determining the at least one process parameter occurs when the apparatus is not working to capacity based on the current and/or future work load.
wherein automatically and repeatedly determining the at least one process parameter occurs when the apparatus is not working to capacity based on the current and/or future work load (0006 “system uses modern computer vision and machine learning algorithms to automate the process of identifying and correcting system errors and inaccuracies”, 0042 “Layer-by-layer verification is used to detect errors during the printing process.”, 0007-0009, 0010 “the system can detect that a job is unlikely to meet specifications early in the process.” System errors are found automatically and repeatedly during the printing process. System parameters are explained as being process parameters in 0007-0009. The errors are based on the current printing which corresponds to the current work load.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the 3D printer calibration based on energy density teachings of Marchione with the process control of additive manufacturing teachings of Perez because both references are directed towards additive manufacturing control systems and because Perez teaches a means for limiting the number of tools an operator must use to control an additive manufacturing process and can correct errors without user input (0006). 

Relevant Prior Art
	Snis (US PUB. 20160054121) has been relevant prior art because it is also focused on energy beam verification during an additive manufacturing process 

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 8 and 9 that Marchione in 0037 does not teach the distinct parameter of current and/or future work load as presently recited in claim 16. Claim 16 recites that the initiation parameter comprises a current and/or future work load of the apparatus. The 
Therefore claim 16 and its dependent claims have been rejected. 
Applicant argues on page 9 that Marchione does not teach determining the at least one process parameter when the apparatus is not working to capacity based on the current and/or future work load as recited in claim 19. It is assumed applicant was arguing regarding newly claimed claim 33 since claim 19 does not recite this. Marchione does not teach claim 33. However, Perez does teach claim 33 since it teaches a means for automatically and repeatedly determining errors based on the current workload (0006, 0042, 0007-0010).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116